Citation Nr: 1215240	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  10-15 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lung disability (manifested by spots on the lungs and not including asthma), including as due to herbicide exposure. 

2.  Entitlement to service connection for residuals of a left nephrectomy, including as due to herbicide exposure. 

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to November 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2006 (which denied service connection for a lung disability and status post left radical nephrectomy) and January 2007 (which granted service connection for PTSD rated 30 percent) rating decisions of the Chicago, Illinois RO.  An interim [April 2010] rating decision increased the initial rating for PTSD to 50 percent, granted a temporary total rating for hospitalization in 2008, and resumed the 50 percent rating effective September 1, 2008.  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  Prior to the hearing, the Veteran had submitted additional evidence that was received after the RO's most recent [April 2010] supplemental statement of the case (SSOC) was issued; at the hearing, the Veteran waived RO consideration of this evidence.  At the hearing, the Veteran requested, and was granted, a 60 day abeyance period for the submission of additional evidence regarding service connection for a lung disability. 

The Board notes that the Veteran also initiated appeals regarding claims for service connection for lumbosacral strain, a tail bone injury, and a Tarlov cyst.  A January 2009 rating decision awarded the Veteran service connection for Tarlov cysts of the lumbosacral spine.  An April 2010 rating decision awarded the Veteran service connection for degeneration of the lumbar spine (to be rated with Tarlov cysts of the spine).  Those claims are therefore no longer on appeal before the Board.

In February 2011, the Veteran filed a claim of service connection for a left knee disability.  "Virtual VA" reflects that service connection for left knee disability was awarded was awarded by a February 2012 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).

The Veteran's service personnel records reflect that he served for nearly one year in Vietnam.  He is therefore entitled to presumptive service connection for disabilities recognized as being related to herbicide exposure in Vietnam.

The Veteran has not been afforded VA examinations with respect to the two service connection claims currently on appeal.  VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above the Court has held that is a low threshold element, and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding a lung disability manifested by spots on the lungs, but not including asthma, a December 1999 chest X-ray showed mild pulmonary congestion.  On August 2000 CT scan of the abdomen and pelvis, there was a 4 millimeter non-calcified nodule at the left lung base which was a non-specific finding that could represent metastatic disease or a granuloma; there was a similar sized non-calcified nodular density at the left lateral lung base with the same differential diagnosis.  On August 2000 chest X-ray, increased perihilar pulmonary markings were noted in the bilateral lung fields; it was noted that the possibility of superimposed congestive changes and/or chronic inflammatory changes accounting for these findings should be correlated with the Veteran's physical and clinical presentation.  On February 2006 VA treatment with pulmonary function testing, there had been significant decreases in lung volumes since previous testing in February 1999; the previous spirometry and gas diffusion measurements were not available for comparison.  

On April 2011 VA treatment, it was noted that a December 2010 CT scan of the chest showed scattered micronodules in the right lung between 3 and 5 millimeters, a subpleural micronodule in the right middle lobe, and a focal parenchymal opacity in the lingula, which were unchanged.  New findings included focal groundglass opacities in the right middle lobe and both lower lobes greater on the left side.  No dominant lung nodule was seen.  There were 1 centimeter items noted in the AP window and the right hilar and subcarinal nodes.  No specific diagnosis was offered, and follow-up treatment was recommended in 3 to 6 months.

At the September 2011 Travel Board hearing, the Veteran testified that spots on his lungs had first been noted in 1986, which he was told had "disappeared" in the 2000s according to VA chest X-rays; however, his primary care physician performed a CAT scan on his lungs and noted spots on both lungs.  He testified that his doctor did not diagnose the spots, but he was scheduled for a follow-up CAT scan in the near future after the hearing.  

On October 2011 VA treatment (as shown in Virtual VA), it was noted that the Veteran had wanted a CT scan of the chest since "it is better than any X-ray", and he worried about the long-time spots on his lungs that had "miraculously disappeared from the [VA] X-ray".  The attending physician found that the recent CT scan of the chest was "unchanged from before".  It was noted that a repeat scan would be performed in 3 months.  No diagnosis was offered.

Based on the evidence outlined above, the low threshold standard expressed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met.  The Veteran has not been afforded a VA nexus examination in this matter, and such examination is necessary.  

Regarding residuals of a left nephrectomy, the medical evidence reflects that in August 2000 the Veteran underwent a radical nephrectomy of the left kidney and adrenal gland to remove a renal cell carcinoma; the evidence reflects that the surgery was performed by Dr. Grimaldi, who has since submitted several medical opinion letters regarding the possible etiology of the renal cancer.

In a September 2005 letter, Dr. Grimaldi noted, "I have had several patients that have demonstrated urologic tumors who have served in Vietnam and been exposed to Agent Orange.  This includes renal cell carcinoma, such as [the Veteran's], as well as transitional cell carcinoma of the renal pelvis and transitional cell carcinoma of the urinary bladder.  It is my opinion that [the Veteran's] exposure to Agent Orange may have contributed or be the etiology of his renal cell carcinoma."

In a May 2006 letter, Dr. Grimaldi noted that the Veteran had required several urologic procedures under his care including the left radical nephrectomy due to adenocarcinoma of the kidney.  Dr. Grimaldi noted that the Veteran served in Vietnam in combat conditions which had weighed heavily on him since that time.  

In a January 2009 letter, Dr. Grimaldi noted again that he had had several patients that had demonstrated urologic tumors who had served in Vietnam and been exposed to Agent Orange.  He noted that the tumors had included renal cell carcinoma such as the Veteran's as well as transitional cell carcinoma of the renal pelvis and transitional cell carcinoma of the urinary bladder.  Dr. Grimaldi again opined that the Veteran's exposure to Agent Orange "may have contributed or may be the primary etiology of his renal cell carcinoma".

Based on the evidence outlined above, the low threshold standard expressed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met.  The Veteran has not been afforded a VA nexus examination in this matter, and such examination is necessary.

Also regarding the residuals of a left nephrectomy, the Veteran has submitted several lists, most recently in November 2009, of individuals who served in his platoon in Vietnam between 1965 and 1968 and have since incurred a variety of health problems, including several kinds of cancers.  In November 2009, the Veteran submitted his most recently updated list of individuals (including himself) who had served in his platoon in Vietnam between 1965 and 1968 and had developed a variety of health problems.  He cited 10 individuals who had had various kinds of cancers; of these 10 individuals, 3 (including the Veteran) had been treated for kidney cancer, one had been treated for prostate and bladder cancer, one had been treated for colorectal cancer, and one had been treated for kidney "problems".  He also cited 7 individuals from his platoon who were deceased due to diseases including leukemia; prostate, liver, and brain cancers; kidney and liver cancers; cancer of all organs; leukemia; and liver cancer.  He cited 2 individuals who had died of unknown causes for whom he could not locate any last known kin.  The Veteran contends that exposure to Agent Orange was responsible for these cancers as his company had served in one of the most heavily sprayed areas of Vietnam, walking through areas that had just been sprayed, breathing the wet airborne particles as well as the dry particle dust of the "dead areas", filling their canteens for drinking water from rivers contaminated with herbicide run-off after the rains; he stated that their showers were "of Agent Orange drums" and their barbecue pit at mess was made from an Agent Orange drum cut in half.  

At the September 2011 Travel Board hearing, the Veteran testified that he knew of 17 to 21 individuals who served in his reconnaissance platoon in Vietnam during the same time frame, between 1967 and 1968, who have since been treated for kidney, bladder, or prostate cancer.  He testified that the number of individuals affected had increased since he submitted the November 2009 list.  

The most recent (April 2010) SSOC noted that the evidence included a "listing of individuals, with associated post service medical problems, who were assigned to the HHC 1/16 Infantry Recon Platoon in Vietnam from 1965-1968".  However, there is no indication upon review of the claims file that the RO further developed this evidence.  Given the allegation of the substantial number of the Veteran's service-mates acquiring the diseases he reports, further exploration of this information is suggested.  

Regarding PTSD, the Veteran contends that such disability has worsened since his most recent VA examination in August 2009.  He testified that he receives ongoing treatment for PTSD consisting of medications, monthly appointments with a VA psychiatrist, weekly group therapy, and individual VA therapy with a psychologist.  As the reports of the August 2009 examination are now dated (and also because the Veteran is competent to observe a worsening of symptoms), a contemporaneous examination to assess the current severity of the PTSD is necessary.   

The Veteran testified that he attends weekly Vet Center group therapy.  A review of the claims file found that, although the Veteran has submitted opinion letters from his Vet Center readjustment counseling therapist, there are no treatment records in evidence from the Vet Center, and the RO does not appear to have attempted to obtain them.  As all records pertaining to treatment the Veteran received for PTSD during the evaluation period are pertinent evidence in the matter on appeal, such records must be sought.    
 
Finally, a review of the claims file indicates that the most recent VA treatment records in evidence (via Virtual VA) are from October 2011, although the most recent collection of complete records of VA treatment included in the claims file was obtained in April 2010.  Regarding a lung disability, on October 2011 treatment it was noted that the Veteran was to return for a follow-up chest CT scan in 3 months, indicating that there are likely pertinent treatment records which remain outstanding.  Regarding PTSD, the Veteran testified at the September 2011 Travel Board hearing that he received ongoing treatment for PTSD consisting of VA-issued medications and monthly appointments with a VA psychiatrist, and individual VA therapy with a psychologist, and he had most recently been treated in July or August 2011.  Records of any VA treatment the Veteran may have received for the disabilities at issue are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with the claims file copies of the complete clinical records (those not already associated with the claims file) of all VA evaluations and/or treatment the Veteran has received for a lung disability, residuals of a left nephrectomy, and/or PTSD since April 2010.  Specifically sought should be any records of Vet Center treatment he has received.

2.  The RO should review the list submitted by the Veteran of individuals who also served in his platoon in Vietnam and are alleged to have developed cancers (particularly kidney cancer) due to herbicide exposure, and investigate whether these individuals have indeed been treated for such cancers and have been awarded service connection for them due to herbicide exposure.  All information (including a description of the scope of the investigation) obtained from this investigation should be associated with the claims file.  

3.  The RO should then arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of any current lung disability, and in particular whether or not such disability is due to herbicide exposure.  The Veteran's claims file (including this remand and any information added based on the development sought above) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:  

a)  Please identify (by diagnosis) any current lung disability manifested by spots on the lungs, and not including asthma.  

b)  What is the most likely etiology of each such lung disability entity diagnosed?  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's active duty service, including as due to exposure to herbicides therein? 

The examiner must explain the rationale for all opinions, citing to supporting factual data or medical texts/treatises, as appropriate.

4.  The RO should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his renal cell carcinoma, for which he underwent a radical nephrectomy of the left kidney and adrenal gland in August 2000, and in particular whether or not such disability is due to herbicide exposure.  The Veteran's claims file (including this remand and any pertinent information  added to the record based on the development sought above) must be reviewed by the examiner in conjunction with the examination, particularly the opinion letters submitted by the treating surgeon Dr. Grimaldi in support of this claim,.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:  

What is the most likely etiology for the Veteran's post radical nephrectomy renal carcinoma?  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's active duty service, including as due to exposure to herbicides therein? 

The examiner must explain the rationale for all opinions, citing to supporting factual data or medical texts/treatises, as appropriate.

5.  The RO should also arrange for the Veteran to be examined by a psychologist or psychiatrist to determine the current severity of his PTSD.  The Veteran's claims file must be reviewed by the examiner in connection with the examination, and the examiner must also be provided a copy of the criteria for rating mental disorders.  Findings reported must include notation of the presence or absence of each symptom noted in the criteria for ratings above 50 percent.  The examiner must explain the rationale for all opinions.  

6.  The RO should then readjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

